DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/20201 has been entered.
Claims 1-4, 6-9, 11-14, 16, 17, 19, and 20 were previously pending. Claims 1, 11, and 19 are amended. Claims 5, 8, 10, 15, and 18 have been canceled. Claims 1-4, 6, 7, 9, 11-14, 16, 17, 19 and 20 are currently pending.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Iglesias on Feb. 10, 2021.

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of receiving downlink control information for determining resources for uplink transmission.  For example, Suzuki (US 2019/0223162), describes a two stage grant in which a first DCI is transmitted by a base station to a terminal, and a second DCI is further transmitted subsequently during a validation duration, in which the second DCI is determined to have been received or not received during the validation duration. Dinan (US 2018/0110084), also discloses details of a two stage grant, in which Dinan further discloses retransmission of the second DCI during a DRX uplink retransmission timer when it is determined that the second DCI is not received within a validation duration.  However, Dinan discloses a mandatory HARQ RTT timer that must occur in between the expiration of the validation duration and the beginning of a DRX UL retransmission timer.  Similarly, other prior arts such as Babaei (US 2018/0042043) and Wu (US 20180041310), also discloses an HARQ RTT timer that is triggered prior to a retransmission timer and after a validation duration in which the second DCI is determined to not have been received.  None of the prior art explicitly teaches starting or restarting, by the terminal device, a first timer, wherein a duration of the first timer is a duration of the preset first time region, wherein the first timer is implemented in a discontinuous reception (“DRX”) mechanism of the terminal device, the first timer is a DRX retransmission timer, a DRX inactivity timer, or a DRX on duration timer, and the preset first time region is a preset length of time in which the second indication is receivable; monitoring, by the terminal device, the physical channel during a running of the first timer for the second indication; and in response to the terminal device not obtaining the second indication during the running of the first timer, and in response to the first timer expiring, starting a second timer, wherein the second timer is used to wait for an uplink resource, the second time is implemented in a DRX mechanism of the terminal device, the second timer is a DRX uplink retransmission timer, and the second time starts when the first timer expires.  Specifically, the prior art requires a HARQ RTT timer that is in between the validation duration (i.e. first timer) and a retransmission timer (i.e. second timer), whereas the claimed invention allows for the retransmission timer to begin immediately after the validation duration ends.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477